Citation Nr: 1447239	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-41 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a low back scar.

5.  Entitlement to service connection for sinus disability.

6.  Entitlement to service connection for ovarian cancer, to include as secondary to exposure to paint fumes and/or asbestos.

7.  Entitlement to a compensable rating for headaches. 

8.  Entitlement to a rating in excess of 30 percent prior to December 1, 2011, and in excess of 50 percent from December 1, 2011, for posttraumatic stress disorder (PTSD).

9.  Entitlement to a rating in excess of 40 percent prior to December 16, 2011, and in excess of 20 percent from December 16, 2011, for degenerative arthritis of the thoracolumbar spine, to include the propriety of the reduction.

10.  Entitlement to an rating in excess of 10 percent prior to December 16, 2011, and in excess of 20 percent from December 16, 2001, for left leg sciatica.

11.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disability (TDIU).

12.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 for ovarian cancer.

13.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for ovarian cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October and December 2009 rating decisions of the Muskogee Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in April 2014.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received.

In addition to the paper claims file, there is are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claim.  The documents in the VVA file include an April 2014 Board hearing transcript and VA treatment records dated from October 2009 to September 2013.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for a low back scar, a right leg disability, a right knee disability and a right hip disability are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  On the record at the April 2014 hearing and in an April 2014 written statement, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew her appeal with respect to the issues of entitlement to service connection for a right leg disability, a right knee disability and a right hip disability.

2.  A low back scar was not present during the period of this claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for a right leg disability, a right knee disability and a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  A low back scar was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in March 2009, prior to the initial adjudication of the claim, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claim of entitlement to service connection for a low back scar.  Available service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination in 2009 to determine the nature and etiology of her claimed disabilities.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

VA's duties to notify and assist are met.

With respect to the three issues withdrawn by the Veteran, as discussed below, no further discussion of VA's duties to notify and assist is necessary. 

Right Leg, Right Knee, Right Hip

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law. Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

At the April 2014 hearing (as reflected in the transcript) and in an April 2014 written statement, the Veteran withdrew her appeal with respect to the issues of entitlement to service connection for a right leg disability, a right knee disability and a right hip disability.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw her appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.

Low Back Scar

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

 Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

The Veteran maintains that she fell on a stove pipe in service and injured her back, to include sustaining a scar.  See April 2014 hearing transcript.

While the Veteran's STRs note that she fell after being overcome by paint fumes, they are silent for any objective findings related to a low back cut or scar.  

There is also no post-service medical evidence of any low back scar.  In particular, an April 2009 VA examination report notes the Veteran's report of a fall in service but examination of the skin revealed no scar.  

The Veteran is certainly competent to report symptoms of pain in her low back.  However, no low back scar has been diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  (The Board notes that service connection has been awarded for arthritis of the low back.)

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Indeed, while the Veteran is competent to report experiencing pain, she lacks the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis.  Moreover, physical examination has disclosed no disability (other than the already service-connected spine disability) to account for her complaints.  As such, the claim must fail.


ORDER

The appeal with respect to the issues of entitlement to service connection for a right leg disability, a right knee disability and a right hip disability is dismissed.

Service connection for low back scar is denied.


REMAND

Ovarian Cancer, Sinus Disability

The Veteran claims that she has ovarian cancer due to exposure to asbestos and/or paint fumes in service.  She also claims that her current sinus disability had its onset in service.  See February 2009 claim and April 2014 hearing transcript.  STRs show that the Veteran was treated for allergic rhinitis in January 1999 and an upper respiratory infection in October 1999.  In July 2001, she was found unconscious after painting in a poorly ventilated space with no respiratory protection.  Service personnel records show that she served in the Navy onboard a ship.  Post-service treatment records note that the Veteran was diagnosed with ovarian cancer in 2009.  The Veteran testified in April 2014 that her sinuses are problematic "daily" and she treats herself with over the counter medication.  

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed ovarian cancer and sinus disability and her military service is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.

Headaches, Thoracolumbar Spine, Left Leg, PTSD

The most recent VA examination to determine the degree of severity of the Veteran's service-connected PTSD was in December 2011 and for headaches, back and left leg disabilities was in August 2012.  During the April 2014 hearing, the Veteran testified that these disabilities had gotten worse since that time.  In addition, 2012 VA treatment records reference more severe symptoms with regards to the Veteran's service-connected PTSD.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, the Veteran should be scheduled for examinations to determine the current severity of her service-connected PTSD, headaches, back and left leg disabilities.  As a part of the examinations, the examiners should address whether these disabilities preclude her from engaging in substantially gainful employment.  Additionally, these examinations should be scheduled after the AOJ obtains and associates with the claims file all outstanding treatment records pertinent to these issues. 

TDIU, Temporary Total Ratings under 38 C.F.R. §§ 4.29, 4.30

The Veteran's claims for a TDIU and for temporary total ratings under Paragraphs 29 and/or 30 are inextricably intertwined with the increased rating and service connection claims being remanded.  The outcome of her appeal on these issues has an immediate effect on her claims for TDIU and temporary total ratings.  Consideration of the claims for TDIU and temporary total ratings must be deferred pending resolution of those increased rating and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary releases, obtain all outstanding records of treatment, VA and non-VA, for ovarian cancer, sinus disability, service-connected headaches, service-connected thoracolumbar spine, and service-connected left leg disability. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  Thereafter, arrange for the Veteran to be examined by examiners with sufficient expertise to determine the etiology of any ovarian cancer or sinus disability diagnosed during the period of the appeal (since February 2009).  The Veteran's claims file must be reviewed by the examiners in conjunction with the examinations. 

Based upon the claims file review and sound medical principles, the examiners should answer the following question: 

(a) Is it at least as likely as not that any diagnosed ovarian cancer is etiologically related to her active military service, to include any paint exposure or asbestos exposure therein? 

(b) Is it at least as likely as not that any diagnosed sinus disability is etiologically related to her active military service, to include the treatment for allergic rhinitis and upper respiratory infection therein? 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Arrange for the Veteran to be scheduled for VA examinations by examiners with the sufficient expertise to ascertain the current severity and manifestations of her service-connected headaches, degenerative arthritis of the thoracolumbar spine and left leg sciatica.  The claims file must be made available to, and reviewed by, the examiners, and any indicated studies should be performed. 

All pertinent pathology associated with these service-connected disabilities should be annotated in the examination reports.  In addition, the examiners should: 

a. determine the current nature and severity of the service-connected headaches, to include the extent that the headaches result in prostrating attacks.

b. with respect to the service-connected degenerative arthritis of the thoracolumbar spine, discuss:

(1) any limitation of motion or instability.

(2) opine as to whether the Veteran's thoracolumbar spine pain significantly limits functional ability during flare-ups or with extended use and as to whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability. 

(3) discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe. 

(4) describe any additional neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected thoracolumbar spine. 

(5) comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome (IDS) that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period.

c. determine the nature and current severity of the service-connected left leg sciatica.  All necessary tests and studies should be conducted.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should indicate whether there is complete or incomplete paralysis and, if so, provide an opinion as to whether the incomplete paralysis is mild, moderate, moderately severe, or severe with marked muscular atrophy.

d. determine the nature and current severity of the service-connected PTSD  The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to her service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to her PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

Each examiner must also elicit from the Veteran and the record, the Veteran's full work and educational history.  Based on a review of the case, the examiners must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in concert, render her unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claim.

5.  Thereafter, readjudicate the remanded claim.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


